Bigelow, C. J.
These exceptions are groundless. 1. The evidence of delivery of the chattels included in the mortgage, and of the retention of possession of them by the mortgagee, was plenary. Delivery to and possession by an agent are the same in legal effect as if made to and held by the principal. The agency was clearly proved.
2. So was the evidence of the conversion of the property. Every tortious taking with intent to apply chattels to the use of the taker or some other , person than the owner is a conversion.
3. Both defendants were liable. It was not necessary in order to charge them to show that each actually participated in seizing and removing the property. It was sufficient to prove that bolt *233were present, one inciting or directing the wrongful taking, and the other obeying the order and carrying it into effect. Both were principals in the conversion.

jExceptions overruled.